Held—Lemon, J.
That the assessment, was valid, and that the tile pipe sewer was no defense; that in order to be a defense, it. must come within the definition of a local sewer laid down in sec; 2897 of Rev. Staff of Ohio; that it must-have been intended for and used exclusively for the drainage and accommodation of the lots abutting thereon. The court further held that an abutting owner who secretly connected his lots with such pipe sewer without permission from said'city, acquires no rights thereby.
The court therefore rendered a personal judgment against- the defendants for the full amount of the assessment against their respective lots, including penalty and interest, and also a decree for the sale of the lots.